Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.385 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

 LINDA P. SMITH,                     )
                                     )
                Plaintiff,           )
                                     )
        v.                           )                 Case No. 1:21-cv-47-HCN-DBP
                                     )
 XAVIER BECERRA, in his official     )
 capacity as Secretary of Health and )
 Human Services,                     )
                                     )
                Defendant.           )
 ____________________________________)

         DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT AND
        OPPOSITION TO PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT

        Linda Smith, a Medicare beneficiary, has filed two separate motions for summary

 judgment, one for each of her legal theories. In the first, she argues that an earlier decision at a

 lower level of administrative review precluded the Medicare Appeals Council from reaching the

 decision challenged here.     And in the second, she argues that CMS Ruling 1682-R was

 procedurally flawed and should be vacated by this Court. Before responding to those arguments,

 it is important to note what Mrs. Smith is not contending here: that either CMS Ruling 1682-R or

 the challenged decision of the Medicare Appeals Council is substantively invalid because it is

 contrary to statute or regulation. Although other litigants have prevailed on substantive challenges

 to similar decisions, Mrs. Smith has clearly waived any substantive challenge here.

        As for the challenges that she has brought, Mrs. Smith’s argument for issue preclusion fails

 for three separate reasons. First, issue preclusion can be waived even where it would otherwise

 apply, and Mrs. Smith waived any argument for preclusion when she did not present it to the

 Medicare Appeals Council in the proceedings below. Second, Medicare coverage decisions by

 administrative law judges do not give rise to preclusive effect, as two district courts have recently


                                                  1
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.386 Page 2 of 18




 held. Third, issue preclusion can only apply where “the party against whom the doctrine is invoked

 was a party or in privity with a party to the prior adjudication,” Murdock v. Ute Indian Tribe of

 Uintah & Ouray Reservation, 975 F.2d 683, 687 (10th Cir. 1992), and the Secretary was not a

 party to the earlier proceedings before an administrative law judge.

        Finally, Mrs. Smith cannot obtain vacatur of a CMS Ruling in a case for “judicial review

 of the Secretary’s final decision” on individual Medicare coverage claims.             42 U.S.C.

 § 1395ff(b)(1)(A). In such a case, the court only has “power to enter . . . a judgment affirming,

 modifying, or reversing the decision of the [Secretary], with or without remanding the cause for a

 rehearing.” Id. § 405(g). Because issue preclusion does not apply here, and vacatur of a CMS

 Ruling is not authorized, Mrs. Smith’s motions for summary judgment should be denied, and

 summary judgment should be entered in favor of the Secretary.

                                         BACKGROUND

        A.      Medicare Part B and CMS Ruling 1682-R

        Medicare is a federal health insurance program for the elderly and disabled, see 42 U.S.C.

 § 1395 et seq., which is administered on behalf of the Secretary of Health and Human Services by

 the Centers for Medicare & Medicaid Services (CMS). Part A of the Medicare statute “covers

 medical services furnished by hospitals and other institutional care providers.” Ne. Hosp. Corp.

 v. Sebelius, 657 F.3d 1, 2 (D.C. Cir. 2011) (citing 42 U.S.C. §§ 1395c to 1395i-5). Medicare Part

 B “is an optional supplemental insurance program that pays for medical items and services not

 covered by Part A, including outpatient physician services” and “durable medical equipment”

 (DME), among other things. Id. (citing 42 U.S.C. §§ 1395j to 1395w-4). See 42 U.S.C.

 § 1395x(n); 42 C.F.R. § 414.202 (defining “durable medical equipment”).




                                                 2
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.387 Page 3 of 18




         In 2017, the Secretary issued a CMS Ruling—a “statement of policy or interpretation” that

 is “binding on all CMS components,” 42 C.F.R. § 401.108; see id. § 405.1063(b)—on the subject

 of Part B coverage for continuous glucose monitors. CMS Ruling 1682-R (Jan 12, 2017),

 available    at    https://www.cms.gov/Regulations-and-Guidance/Guidance/Rulings/Downloads/

 CMS1682R.pdf. The CMS Ruling said continuous glucose monitors that could be used to guide

 treatment decisions “such as changing one’s diet or insulin dosage based solely on the readings of

 the CGM,” id. at 7, would be covered as durable medical equipment under the terms of the CMS

 Ruling, id. at 8, but that other CGMs would not, id. at 15. The Secretary has since published a

 notice of proposed rulemaking which would, if finalized, “classify CGM systems . . . as DME”

 whether or not they can be used to make treatment decisions on the basis of their readings alone.

 85 Fed. Reg. 70,358, 70,403–04 (Nov. 4, 2020). The public comment period closed on January 4,

 2021.

         B.        Medicare Coverage Determination and Claim Appeal Process

         To seek reimbursement for the cost of a continuous glucose monitor or anything else, “a

 Medicare Part B beneficiary must submit a claim for an ‘initial determination’ of whether ‘the

 items and services are covered or otherwise reimbursable.’” Porzecanski v. Azar, 943 F.3d 472,

 475–76 (D.C. Cir. 2019) (quoting 42 C.F.R. § 405.920); see 42 U.S.C. § 1395ff(a)(1). “Initial

 coverage determinations are made by” Medicare administrative contractors hired by the agency

 “to manage the preliminary claims administration process.” Porzecanski, 943 F.3d at 476. “If the

 contractor denies the beneficiary’s claim,” he may “obtain a ‘redetermination’ from the same

 contractor.” Id. (citing 42 U.S.C. § 1395ff(a)(3)(A); 42 C.F.R. § 405.940). “If unsuccessful, the

 beneficiary can seek ‘reconsideration’ by a ‘qualified independent contractor’ who is wholly

 independent of the initial determination contractor.” Id. (citing 42 U.S.C. § 1395ff(c)(1)–(2); 42



                                                 3
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.388 Page 4 of 18




 C.F.R. § 405.960). The agency is not a party to the proceedings on initial determination,

 redetermination, or reconsideration. 42 C.F.R. § 405.906(a)–(b).

         If the beneficiary remains unsatisfied, subject to a minimum amount-in-controversy

 requirement, “he can request a hearing before an administrative law judge (ALJ).” Porzecanski,

 943 F.3d at 476 (citing 42 C.F.R. § 405.1000); see 42 U.S.C. § 1395ff(b)(1)(E) & (d)(1). In the

 proceedings before the ALJ, the agency may choose to participate as a party if (and only if) the

 beneficiary is represented. See 42 C.F.R. § 405.1012(a)(1). The agency must choose to participate

 “no later than 10 calendar days after receipt of the notice of hearing by the [qualified independent

 contractor] or another contractor designated by CMS to receive the notice of hearing,” or else

 forfeit the right. Id.

         After the ALJ issues a decision, the beneficiary can seek review by the Medicare Appeals

 Council, see 42 C.F.R. § 405.1100, which makes the final decision for the Secretary, id.

 § 405.1130. If the agency has participated as a party before the ALJ, then it may seek Appeals

 Council review on approximately the same terms as any other party. Id. §§ 405.1102(a)(1),

 405.1108(a), 405.1110(b)(1)(i) & (c)(1). If, however, the agency has not participated as a party

 before the ALJ, then it may only request Appeals Council review in cases where it believes that

 the decision “contains an error of law material to the outcome of the claim or presents a broad

 policy or procedural issue that may affect the public interest.” Id. § 405.1110(b)(1). The Appeals

 Council may deny review if it disagrees. Id. § 405.1110(c)(2). Review before the Medicare

 Appeals Council (which is housed within the Departmental Appeal Board, or “DAB”) is “de

 novo.” 42 U.S.C. § 1395ff(d)(2)(B); see 42 C.F.R. § 405.1100(c) (“When the Council reviews an

 ALJ’s . . . decision, it undertakes a de novo review.”).




                                                   4
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.389 Page 5 of 18




        If the beneficiary is not satisfied with the decision of the Council then, subject to another

 amount-in-controversy requirement, 42 U.S.C. § 1395ff(b)(1)(E), he is entitled “to judicial review

 of the Secretary’s final decision . . . as is provided in section 405(g) of this title,” id.

 § 1395ff(b)(1)(A), which in turn provides that “[t]he court shall have power to enter . . . a judgment

 affirming, modifying, or reversing the decision of the [Secretary], with or without remanding the

 cause for a rehearing,” id. § 405(g). The agency may not seek judicial review.

        C.      Procedural Background

        In 2018, Mrs. Smith received a favorable decision from an administrative law judge

 regarding the coverage of a continuous glucose monitor. A copy of this ALJ decision appears in

 the record at AR 1405–12. Although the full record of that proceeding is not before this Court,

 the decision in ALJ Appeal No. 1-6020086584R1 indicates that a favorable decision was first

 issued in 2017, after which CMS requested review by the Medicare Appeals Council, see 42 C.F.R.

 § 405.1110(b)(1), which vacated the initial decision and remanded to the ALJ for further

 proceedings. AR 1405. On remand, the ALJ held a hearing at which Mrs. Smith was represented

 by counsel. Id. The record does not indicate that the agency participated as a party in ALJ Appeal

 No. 1-6020086584R1 or the earlier proceedings. See id.

        The appeal concerned a claim for Medicare Part B coverage of “continuous glucose

 monitor sensors” furnished to Mrs. Smith “for use with [her] continuous glucose monitor” on

 October 29, 2015. AR 1406. The ALJ decision does not precisely describe the device in question,

 but simply refers to it as a “continuous glucose monitor.” E.g., AR 1410 (“The sensors at issue

 are used with a continuous glucose monitor.”). The ALJ concluded that Mrs. Smith’s “continuous

 glucose monitor meets the definition of durable medical equipment set forth in 42 C.F.R.

 § 414.202,” and that “the continuous glucose monitor sensors . . . at issue were reasonable and



                                                   5
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.390 Page 6 of 18




 necessary and met Medicare criteria for reimbursement” as supplies for a piece of durable medical

 equipment. AR 1411. The decision in ALJ Appeal No. 1-6020086584R1 issued on April 24,

 2018. AR 1412.

        The decision under review here concerns three claims, which were reviewed in two

 separate ALJ proceedings, and then subject to a single decision by the Medicare Appeals Council.

 The first claim was for a MiniMed 630G system with Smartguard—an insulin pump that also

 functions as a continuous glucose monitor—received by Mrs. Smith on December 13, 2016. The

 second claim was for disposable sensors received on November 16, 2017, and the third was for

 sensors received on May 15, 2018. All three claims were initially denied, and the denials were

 affirmed on redetermination and reconsideration. See AR 5. Mrs. Smith then sought ALJ review.

 In Appeal No. 1-8048536100, the ALJ concluded that because the device at issue “is not an FDA

 approved device for making diabetes treatment decisions without the use of a blood glucose

 monitor,” AR 30, it is not durable medical equipment under the Medicare statute and regulations

 as interpreted by CMS Ruling 1682-R, AR 31–32. He therefore affirmed the denial of coverage

 for the first two claims. AR 32. The denial of the third claim was affirmed by the same ALJ in

 Appeal No. 1-8048583213, for the same reasons, in a decision issued the same day. AR 38–47.

 The Medicare Appeals Council affirmed the denial of all three claims, explaining that because “the

 FDA has not approved the beneficiary’s CGM system, a Medtronic Minimed 630G with

 Smartguard[,] as a replacement for a blood glucose monitor,” “the CGM at issue is not DME under

 the CMS ruling,” and where, “as is the case here, . . . the items at issue are supplies to be used with

 equipment that is not classified as DME, there is no Medicare benefit.” AR 10–11. Mrs. Smith

 then sought judicial review.




                                                   6
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.391 Page 7 of 18




                 STATEMENT OF UNDISPUTED MATERIAL FACTS AND
                     RESPONSE TO PLAINTIFF’S STATEMENTS

        “[W]hen a party seeks review of agency action . . . , the district judge sits as an appellate

 tribunal.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001). “The entire

 case on review is a question of law,” and the “complaint, properly read . . . presents no factual

 allegations, but rather only arguments about the legal conclusion to be drawn about the agency

 action.” Marshall Cnty. Health Care Auth. v. Shalala, 988 F.2d 1221, 1226 (D.C. Cir. 1993);

 accord Rempfer v. Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009); Univ. Med. Ctr. of S. Nev. v.

 Shalala, 173 F.3d 438, 440 n.3 (D.C. Cir. 1999); James Madison Ltd. v. Ludwig, 82 F.3d 1085,

 1096 (D.C. Cir. 1996). At summary judgment, the district court’s review “is based on the agency

 record and limited to determining whether the agency acted arbitrarily or capriciously,” Rempfer,

 583 F.3d at 865, or in violation of another legal standard.

        For that reason, the Local Civil Rules of this Court provide a special mechanism for cases

 involving judicial review of agency action, which omits the usual statement of undisputed facts.

 See Local Civil Rule 7-4. In this case, however, the parties are filing summary judgment motions

 under Federal Rule of Civil Procedure 56 and Local Civil Rule 56-1. The Secretary therefore

 provides the following brief statement of undisputed material facts in accordance with Local Civil

 Rule 56-1(b)(3) and (c)(4), and responds to plaintiff’s statements in accordance with Local Civil

 Rule 56-1(c)(3), which provides that “[t]he non-moving party should not restate all the moving

 party’s statement of facts and should only respond to those facts for which there is a genuine

 dispute of material fact.”




                                                  7
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.392 Page 8 of 18




 A.     Defendant’s Statement of Undisputed Material Facts

        1. Mrs. Smith did not argue to the Medicare Appeals Council that the decision in ALJ

 Appeal No. 1-6020086584R1 should have issue preclusive effect in the Appeals Council decision

 under review here. AR 12–15.

        2.   Neither the Secretary nor CMS participated as a party in ALJ Appeal No. 1-

 6020086584R1. AR 1405–12.

 B.     Response to Plaintiff’s Statements of Facts

        i.      Collateral Estoppel, ECF No. 29

        “The Secretary had a full and fair opportunity to litigate before ALJ Lambert. See AR1405;

 Exhibit B at ¶ 65; Exhibit C at ¶ 65.”

        Response: This statement is a legal conclusion, not a factual claim. The Secretary’s

 response appears at page 16 in the argument section below.

        “ALJ Lambert determined that Mrs. Smith’s CGM (and supplies) were ‘durable medical

 equipment’, ‘primarily and customarily used to serve a medical purpose’, ‘medically reasonable

 and necessary’, and a covered Medicare benefit. See AR1410; AR1411; AR1406.”

        “ALJ Lambert’s determination that Mrs. Smith’s CGM (and supplies) were ‘durable

 medical equipment’, ‘primarily and customarily used to serve a medical purpose’, ‘medically

 reasonable and necessary’ were a necessary component to finding Medicare coverage. See

 AR1405-1412.”

        “ALJ Lambert’s decision became final on or after June 25, 2018. See Exhibit B at ¶74;

 Exhibit C at ¶74.”

        Response: These are not factual claims, but rather legal conclusions and characterizations

 of a record document: the decision in ALJ Appeal No. 1-6020086584R1, which does not precisely



                                                8
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.393 Page 9 of 18




 describe the device in question, but simply refers to it as a “continuous glucose monitor.” See AR

 1405–12.

        “ALJ Win found that Mrs. Smith’s CGM was not ‘durable medical equipment.’ See AR30-

 32.”

        “ALJ Win found that Mrs. Smith’s CGM was not ‘durable medical equipment’ and not a

 Medicare covered benefit. See AR30-32.”

        Response: These are not factual claims, but rather legal conclusions and characterizations

 of a record document: the decision in ALJ Appeal No. 1-8048536100. See AR 23–32. To the

 extent these statements suggest that the devices at issue in ALJ Appeal Nos. 1-6020086584R1 and

 1-8048536100 were one and the same (both are described as “Mrs. Smith’s CGM”), that is not

 demonstrated by the administrative record. The device at issue in ALJ Appeal No. 1-8048536100

 —one of the two ALJ decisions reviewed by the Medicare Appeals Council in M-19-1973, the

 decision under review here—was “a MiniMed 630G with Smartguard,” AR 3, which is an insulin

 pump. The decision in ALJ Appeal No. 1-6020086584R1 does not precisely describe the device

 in question, but simply refers to it as a “continuous glucose monitor.” See AR 1405–12.

        ii.     Challenge to CMS Ruling 1682-R, ECF No. 28

        “Prior to January 12, 2017, numerous ALJs had determined that a CGM which does not

 replace a home glucose monitor was ‘primarily and customarily used to serve a medical purpose’

 and was covered ‘durable medical equipment.’ See Exhibit A at ¶9; AR 38-47.”

        Response: To the extent that this is a factual statement, rather than a characterization of

 ALJ decisions contained in the administrative record, it is not material to plaintiff’s claim that

 CMS Ruling 1682-R is procedurally invalid.




                                                 9
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.394 Page 10 of 18




        “Prior to January 12, 2017, there was no policy, binding on ALJs and the MAC, precluding

 ALJs and the MAC from finding that a CGM which does not replace a home glucose monitor is

 covered ‘durable medical equipment.’ See Exhibit A at ¶9; AR 38-47.”

        “Prior to January 12, 2017, there was no policy, binding on ALJs and the MAC, precluding

 ALJs and the MAC from finding that a CGM which does not replace a home glucose monitor is

 ‘primarily and customarily used to serve a medical purpose.’ See Exhibit A at ¶9; AR 38-47.”

        “Prior to January 12, 2017, ALJs and the MAC had discretion to determine that CGMs

 which do not replace a home glucose monitor are covered ‘durable medical equipment. See Exhibit

 A at ¶9; AR 38-47.”

        Response: These are not factual statements, but rather legal conclusions and

 characterizations of record documents—and in any event are not material to plaintiff’s claim that

 CMS Ruling 1682-R is procedurally invalid. It is not disputed that, prior to January 12, 2017,

 there was no CMS Ruling or national coverage determination applying the statutory and regulatory

 definition of durable medical equipment to continuous glucose monitors.

        “CMS 1682-R established the new categories of ‘therapeutic’ and ‘non-therapeutic’ CGMs

 with regard to coverage. See Exhibit B at 6-9.”

        Response: This is not a factual statement, but rather a characterizations of a record

 document—and in any event is not material to plaintiff’s claim that CMS Ruling 1682-R is

 procedurally invalid. CMS Ruling 1682-R used the term “therapeutic” to refer to the class of

 continuous glucose monitors that it found to be primarily and customarily used to serve a medical

 purpose, and used the term “non-therapeutic” to refer to such devices that it determined were not

 so used. These were not “new categories” “established” by the CMS Ruling, but rather terms of




                                                   10
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.395 Page 11 of 18




 art used to apply pre-existing categories established by regulation to the case of continuous glucose

 monitors. See 42 C.F.R. § 414.202.

        “Without notice and comment, CMS 1682-R was incorporated into LCD L33822 and

 Policy Article A52464. See Exhibit C, Exhibit D, Exhibit F at ¶37, Exhibit G at ¶37.”

        Response: It is unclear what plaintiff means by “incorporated into.” It is undisputed that

 this local coverage determination and policy article referred to CMS Ruling 1682-R, and were not

 preceded by notice and an opportunity to comment.

                                           ARGUMENT

 A.     Collateral estoppel did not preclude the challenged decision.

        i.      By failing to raise the issue before the Medicare Appeals Council, plaintiff
                waived any claim that an earlier ALJ decision should be accorded preclusive
                effect.

        Mrs. Smith’s first motion argues that the Medicare Appeals Council was precluded from

 reaching the decision challenged here, on account of the earlier decision in ALJ Appeal No. 1-

 6020086584R1. But Mrs. Smith waived any such argument by failing to present it in the

 administrative process.

        Mrs. Smith’s letter brief to the Medicare Appeals Council, dated June 4, 2019, appears at

 AR 12–15. Although it argues for issue preclusion on the question of coverage, it does so on the

 basis of district court opinions to which Mrs. Smith was not a party. AR 13–14. The brief never

 so much as mentions the decision in ALJ Appeal No. 1-6020086584R1, and certainly does not

 argue that the outcome there should have controlled the coverage determination here. Mrs. Smith

 has therefore waived any argument that it does, because an argument for preclusion “must be

 timely raised.” Seneca-Cayuga Tribe of Okla. v. Nat’l Indian Gaming Comm’n, 327 F.3d 1019,

 1029 (10th Cir. 2003). The Tenth Circuit has “applied this rule to bar a party from raising an



                                                  11
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.396 Page 12 of 18




 estoppel argument on appeal where that party . . . failed to timely raise its estoppel claim below.”

 Id. (citing Harvey v. United Transp. Union, 878 F.2d 1235, 1243 (10th Cir. 1989)). And the

 regulations governing Medicare Appeals Council review clearly require issue exhaustion. See 42

 C.F.R. § 405.1112(b) (“The request for review must identify the parts of the ALJ’s . . . action with

 which the party requesting review disagrees and explain why he or she disagrees with the ALJ’s

 . . . decision, dismissal, or other determination being appealed.”); id. § 405.1112(c) (“The

 [Medicare Appeals] Council will limit its review of an ALJ’s . . . actions to those exceptions raised

 by the party in the request for review, unless the appellant is an unrepresented beneficiary.”). An

 argument for issue preclusion must therefore be presented to the Medicare Appeals Council if it is

 to be preserved for judicial review. See Zieroth v. Azar, 2020 WL 5642614 (N.D. Cal. Sept. 22,

 2020) (arguments not presented to the Medicare Appeals Council are waived).

        Because Mrs. Smith did not argue to the Medicare Appeals Council that the decision in

 ALJ Appeal No. 1-6020086584R1 should give rise to issue preclusion, she cannot press that

 argument before this Court. For that reason alone, the Secretary is entitled to summary judgment

 on the question of issue preclusion.

        ii.     ALJ decisions on Medicare coverage claims do not give rise to issue preclusion.

        And even if Mrs. Smith’s argument for collateral estoppel had been preserved, it would be

 unavailing, because ALJ decisions regarding Medicare coverage claims lack preclusive effect.

 See, e.g., 81 Fed. Reg. at 43,793 (“Individual determinations and decisions by . . . OMHA ALJs

 . . . are not precedential and have no binding effect on future initial determinations (and equivalent

 determinations) or claims appeals.”). Two district courts have recently upheld this principle

 against the very arguments presented by plaintiff’s counsel here. See Banks v. Azar, 2021 WL

 1759304, at *4 (N.D. Ala. Mar. 30, 2021) (“Based on the statutory and regulatory scheme of the



                                                  12
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.397 Page 13 of 18




 Medicare Act, it is clear that application of collateral estoppel in Medicare matters runs counter to

 legislative intent and ALJ decisions should not be given preclusive effect.”); Christenson v. Azar,

 2020 WL 3642315, at *7 (E.D. Wis. July 6, 2020) (“Plaintiffs have failed to demonstrate that it is

 appropriate to apply the doctrine of collateral estoppel on the basis of ALJ-level decisions in the

 Medicare context.”). Although there are significant doubts as to the standing of the plaintiffs in

 Banks and Christenson, the analysis of those district courts was sound.1

        Both district courts concluded that the Secretary’s regulations governing the Medicare

 Appeals Council were a valid implementation of the governing statute.               Those regulations

 empower the chair of the Departmental Appeal Board to “designate a final decision of the

 Secretary issued by the Medicare Appeals Council . . . as precedential.” 42 C.F.R. § 401.109(a).

 “Medicare Appeals Council decisions [so] designated . . . are binding on all CMS components,

 [and] on all HHS components that adjudicate matters under the jurisdiction of CMS,” including

 ALJs. Id. § 401.109(c). Under this regulation, “precedential effect” means that the Appeals

 Council’s legal interpretations are binding on all parties, id. § 401.109(d)(1), and that its “[f]actual

 findings are binding and must be applied to future determinations and appeals involving the same

 parties,” id. § 401.109(d)(2). The clear implication of these regulations is that decisions of the

 Medicare Appeals Council have no precedential effect even between the same parties unless a



 1
  The opinion in Banks was vacated by the Eleventh Circuit and remanded to the district court for
 an assessment of plaintiff’s standing. Banks v. Sec’y of HHS, 2021 WL 3138562 (11th Cir. July
 26, 2021).

 After issuing its opinion on collateral estoppel, the Christenson court concluded that the only
 remaining plaintiff lacked standing. The case was heard on appeal as Prosser v. Becerra, and the
 Seventh Circuit affirmed the dismissal for lack of standing. 2 F.4th 708 (7th Cir. 2021); see also
 id. at 712 (“In July 2020 the district court entered partial summary judgment for the Secretary,
 concluding that administrative Medicare coverage decisions made by ALJs did not bind future
 coverage decisions. Put another way, the doctrine of collateral estoppel does not apply to these
 administrative coverage decisions.”).
                                                   13
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.398 Page 14 of 18




 particular decision is expressly designated as precedential. And the regulations do not provide any

 circumstance under which a prior ALJ decision could have preclusive effect. Banks, 2021 WL

 1759304 at *4 (“Since, the regulations are explicit about the precedential effect that a decision by

 the Council would carry, the implication arises that other appellate levels are distinguished from

 these precedential decisions. This would mean that an ALJ decision would not have a binding

 effect . . . .”); Christenson, 2020 WL 3642315 at *5 (“It follows that, as the Secretary argues, ALJ

 decisions are not binding on another ALJ [or the Appeals Council] as only Council-level decisions

 can carry binding effect.”); see Porzecanski, 943 F.3d at 485 (explaining that “ALJ decisions are

 non-precedential” for Medicare coverage claims). “This understanding is embodied by the

 Secretary’s definition of ‘precedential effect’ and represents a policy decision that Congress has

 delegated to the Secretary to implement in administering Medicare’s internal review process.”

 Christenson, 2020 WL 3642315 at *7.

        The Banks court also found it significant that the statute instructs the Medicare Appeals

 Council, when “reviewing a decision on a hearing” held by an ALJ, to “review the case de novo.”

 42 U.S.C. § 1395ff(d)(2)(B); see 42 C.F.R. § 405.1100(c). “To bind the Council to a decision of

 an [earlier] ALJ, the Council could not perform a de novo review that the statute and regulations

 require.” Banks, 2021 WL 1759304 at *4. And the Banks court noted that “several sister circuits

 share the view that ALJ decisions are not binding upon other ALJs or the Board [i.e., the Appeals

 Council].” Id. (citing W. Texas LTC Partners, Inc. v. Dep’t of Health & Human Servs., 843 F.3d

 1043, 1046 (5th Cir. 2016) (“[P]rior ALJ decisions are not binding on the DAB or other ALJs.”);

 Porzecanski, 943 F.3d at 477 (“Because the review generally binds only the parties unless

 specifically designated as precedential, a favorable determination in one proceeding does not

 ensure that future claims will be approved.”)); accord Christenson, 2020 WL 3642315 at *5.



                                                 14
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.399 Page 15 of 18




         As the Secretary’s valid regulations make clear, as two district courts have recently held,

 and as courts of appeals have acknowledged, ALJ decisions regarding Medicare coverage claims

 never give rise to the issue preclusive effect that Mrs. Smith claims here. The Secretary is therefore

 entitled to summary judgment on the question of issue preclusion.

         iii.    The decision in ALJ Appeal No. 1-6020086584R1 does not satisfy the Tenth
                 Circuit’s test for issue preclusion, principally because the Secretary was not a
                 party to that administrative proceeding.

         And even if ALJ decisions could sometimes give rise to issue preclusion, the decision in

 ALJ Appeal No. 1-6020086584R1 would not do so. “For an issue to be collaterally estopped, the

 party invoking the doctrine has the burden of establishing” that, as relevant here, “the party against

 whom the doctrine is invoked was a party or in privity with a party to the prior adjudication, and

 . . . had a full and fair opportunity to litigate the issue in the prior action.” Stan Lee Media, Inc. v.

 Walt Disney Co., 774 F.3d 1292, 1297 (10th Cir. 2014) (quoting Murdock v. Ute Indian Tribe of

 Uintah & Ouray Reservation, 975 F.2d 683, 687 (10th Cir. 1992)) (emphasis added in Stan Lee).

 Mrs. Smith cannot make either showing.

         To begin with, the Secretary was not “a party or in privity with a party” to the decision in

 ALJ Appeal No. 1-6020086584R1. The only party was Mrs. Smith. Although CMS could have

 participated as a party, see 42 C.F.R. § 405.1012(a)(1), the agency did not do so. Mrs. Smith

 seems to suggest that because she bore the burden of proof at the ALJ hearing, the Secretary was

 effectively a party. ECF No. 29 at 18–19. But she offers no authority for that proposition, which

 would defeat the purpose of this requirement: to ensure that the collaterally estopped issue was

 actually subject to the adversarial process. See Restatement (Second) of Judgments § 27, cmt. a

 (“The rule of issue preclusion is operative where the second action is between the same persons

 who were parties to the prior action, and who were adversaries . . . with respect to the particular



                                                    15
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.400 Page 16 of 18




 issue . . . .” (emphasis added)). Because Mrs. Smith was the only party to ALJ Appeal No. 1-

 6020086584R1, she cannot use that decision as the basis for issue preclusion here.

          Nor did the Secertary have a “full and fair opportunity to litigate” the ostensibly precluded

 issue in ALJ Appeal No. 1-6020086584R1. Mrs. Smith suggests that, because CMS could have

 participated as a party (but did not) the Secretary therefore had such an opportunity. See ECF No.

 29 at 19–20. She is incorrect. “The requirement that the party against whom the prior judgment

 is asserted had a full and fair opportunity to be heard centers on the fundamental fairness of

 preventing the party from relitigating an issue he has lost in a prior proceeding.” SIL-FLO, Inc.

 v. SFHC, Inc., 917 F.2d 1507, 1521 (10th Cir. 1990) (emphasis added). In this way, the

 requirement presumes that the party against whom collateral estoppel is asserted has previously

 litigated and lost. That is not true of the Secretary here. “Often, the inquiry will focus on . . .

 whether the party had the incentive to litigate fully the issue . . . .” Id. Again, the Secretary did

 not: any incentive to litigate the issue was substantially diminished by the understanding that the

 ALJ’s determination would affect nothing more than the coverage claim before him, as discussed

 above.

          Mrs. Smith suggests a rule in which the preclusive effect of ALJ decisions to which the

 agency was not a party would turn on the question of whether the Medicare beneficiary was

 represented. Decisions in favor of represented parties would give rise to preclusive effect, while

 decisions in favor of unrepresented parties would not. But the question for issue preclusion is

 whether the Secretary was actually a party to the prior proceeding—not whether he could have

 been, as Mrs. Smith would have it. Even if Mrs. Smith had preserved her argument for collateral

 estoppel (which she did not), and ALJ decisions could sometimes bind the Medicare Appeals

 Council (which they cannot), a non-adversarial ALJ proceeding in which the Secretary did not



                                                   16
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.401 Page 17 of 18




 participate still would not give rise to the issue preclusion asserted here. The Secretary is entitled

 to summary judgment on the question of issue preclusion.

 B.      This Court cannot and should not vacate CMS Ruling 1682-R.

         Mrs. Smith’s second motion argues that this Court can and should vacate CMS Ruling

 1682-R as procedurally flawed, and order coverage of the claims at issue here. See ECF No. 28.

 But this Court lacks authority to do so. Even if this Court were to conclude that CMS Ruling 1682-

 R was invalid for lack of notice and an opportunity for public comment, it could not exceed the

 scope of the jurisdiction conferred by Congress in the Medicare statute, which only authorizes

 “judicial review of the Secretary’s final decision . . . as is provided in section 405(g) of this title.”

 42 U.S.C. § 1395ff(b)(1)(A); see Porzecanski, 943 F.3d at 480 (“Federal jurisdiction is extremely

 limited for claims arising under the Medicare Act.”). That provision, in turn, gives “[t]he court . . .

 power to enter . . . a judgment affirming, modifying, or reversing the decision of the [Secretary],

 with or without remanding the cause for a rehearing.” Id. § 405(g). It does not authorize vacatur

 of other agency actions, such as CMS Rulings, in a case for “judicial review of the Secretary’s

 final decision.” Id. § 1395ff(b)(1)(A).

         If the Secretary’s final decision—which is the action under review here—improperly relied

 on a procedurally invalid CMS Ruling, then the remedy is a remand so that the Secretary can

 decide Mrs. Smith’s claim without reference to the disputed Ruling. See Allina Health Servs. v.

 Sebelius, 746 F.3d 1102, 1111 (D.C. Cir. 2014) (citing Sec. & Exch. Comm’n v. Chenery Corp.,

 332 U.S. 194, 201 (1947) (“After the remand was made, therefore, the Commission was bound to

 deal with the problem afresh, performing the function delegated to it by Congress.”)). Any

 procedural failing in the decision of the Appeals Council should not—and logically, could not—

 lead this Court to impose the opposite substantive result.



                                                    17
Case 1:21-cv-00047-HCN-DBP Document 32 Filed 09/21/21 PageID.402 Page 18 of 18




                                          CONCLUSION

        Issue preclusion does not apply here, and vacatur of CMS Ruling 1682-R is not authorized.

 Mrs. Smith’s motions for summary judgment should therefore be denied, and summary judgment

 should be entered in favor of the Secretary.



 Dated: September 21, 2021                           Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     MICHELLE BENNETT
                                                     Assistant Director, Federal Programs Branch

                                                     /s/ James Bickford
                                                     JAMES BICKFORD
                                                     Trial Attorney (N.Y. Bar No. 5163498)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
                                                     Washington, DC 20530
                                                     James.Bickford@usdoj.gov
                                                     Telephone: (202) 305-7632
                                                     Facsimile: (202) 616-8470

                                                     Counsel for Defendant




                                                18
